523 S.W.2d 236 (1975)
BIG D SERVICE COMPANY, INC., Petitioner,
v.
CLIMATROL INDUSTRIES, INC., Respondent.
No. B-4942.
Supreme Court of Texas.
January 15, 1975.
Allen Melton, Dallas, for petitioner.
Goldberg & Alexander, Arthur S. Goldberg, Robert G. Moss, Dallas, for respondent.
PER CURIAM.
This is a suit on a sworn account, founded on the breach of a contract for the sale of three air compressors. Climatrol sold Big D Service Company the first two compressors in January, 1968; the third was sold in February, 1968. Climatrol filed this suit on December 10, 1970, more than two years but less than four years after the sales transactions. The sole issue is whether the two-year limitation period imposed by Article 5526, Vernon's Tex. Rev.Civ.Stat., Ann., or the four-year limitation period prescribed by § 2.725 of the Texas Business and Commerce Code, V.T. C.A., applies to an action for the breach of contract for the sale of goods. The Court of Civil Appeals held that the four-year period of limitation governs the action here pleaded. Tex.Civ.App., 514 S.W.2d 148. We agree. We refuse the application for writ of error here, as we did in Wilson v. Browning Arms Co., 501 S.W.2d 705 (Tex.Civ.App.1973). The action pleaded in each case was for the breach of contract for the sale of goods. The holding in Wilson v. Browning Arms Co. that "since June 30, 1966, the four-year statute of limitations provided for in Tex.Bus. & Comm.Code Ann. sec. 2.725 should be applied to suits on sworn accounts" must be read in the context of an action for breach of a contract for sale. Suits on sworn accounts which are not founded on breach of contract for sale are not governed by this statute.